Citation Nr: 1819040	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

2.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, and to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to July 1975, which includes service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, and which denied service connection for sleeping problems, PTSD, and depression.  

These matters, and the issue of entitlement to service connection for an acquired psychiatric condition to include PTSD, were previously before the Board in September 2016 and were remanded for further development and in order to afford the Veteran VA examinations.  The Veteran was granted service connection for major depressive disorder with anxious distress by an October 2017 rating decision.  To date, the Veteran has not disagreed with either the disability evaluation or effective date assigned.  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder is no longer on appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected hearing loss disability is manifested, at its worst, by Level II hearing in each ear.  

2.  A sleep disability did not manifest in service and the Veteran's current obstructive sleep apnea is not attributable to service, service connected disabilities or exposure to herbicides.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  A sleep disorder disability was not incurred in or aggravated by active duty, and is not proximately due to or the result of service-connected disability or herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3). 

VA provided the Veteran with adequate notice in a March 2010 letter which addressed both service connection and increased rating claims.  It also was issued prior to the September 2010 rating decision on appeal.  As a result, VA has met its duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), identified private medical records, Social Security Administration (SSA) and VA medical records are in the file. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a).

The record shows that the Veteran most recently underwent an audiological examination at the Oklahoma City VAMC in August 2015 and was afforded a VA audiological examination in September 2014.  The examination reports include sufficient findings to rate the Veteran's hearing loss disability under the appropriate rating criteria.  The Board finds the September 2014 examination was adequate for ratings purposes, because the examiner provided audiometry testing that was sufficient for the proper application of the rating criteria for bilateral hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 354, 349 (1992).  Furthermore, the Board observes that the Veteran did not testify that his hearing has declined since his September 2014 VA examination, and has not made any statements to the Board indicating a worsening of his impairment.

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


Increased Rating for Bilateral Hearing Loss Disability

The Veteran seeks an initial compensable rating for a bilateral hearing loss disability.  The Veteran filed his service connection claim in May 2013.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  See 38 C.F.R. § 4.86 (a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral. 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85 (c). 

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran was assigned a noncompensable disability rating for bilateral hearing loss effective April 13, 2010.  

The Veteran underwent a February 2010 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
70
LEFT
15
20
10
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The examiner found that the Veteran's hearing loss may adversely affect his speech understanding, especially in difficult listening situations.  

The average pure tone threshold in the Veteran's right ear was approximately 36 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 39 decibels.  These audiometric findings equate to Level II hearing loss in the right ear, and Level I hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VII.

Soon thereafter, on the authorized audiological evaluation in September 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
45
60
LEFT
20
25
15
65
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 percent in the left ear.  The examiner noted that the effect of the Veteran's bilateral hearing loss on his usual occupation included difficulty understanding over the phone and verbal commands in the work environment.  The effect on his daily activity was decreased ability to hear or understand the television, conversations and telephone. 

The average pure tone threshold in the Veteran's right ear was approximately 35 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 41 decibels.  These audiometric findings equate to Level I hearing loss in the right ear, and Level II hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VII.

An April 2011 an audiological evaluation in showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
50
70
LEFT
20
20
15
50
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The audiologist did not opine on the functional impact for the Veteran's hearing loss. 

On the authorized audiological evaluation in January 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
40
55
LEFT
20
20
10
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The functional impact of hearing loss included inability to hear when there was background noise and increased volume on the television.  

The average pure tone threshold in the Veteran's right ear was approximately 28 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 40 decibels.  These audiometric findings equate to Level I hearing loss in the right ear, and Level I hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VII.

On the authorized audiological evaluation in September 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
55
LEFT
15
15
20
70
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  The Veteran reported that he gets yelled at to turn the TV or radio down when his child is taking a nap or at bedtime.  Veteran reported that he does not hear sirens until they are too close.

The average pure tone threshold in the Veteran's right ear was approximately 31 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 44 decibels.  These audiometric findings equate to Level I hearing loss in the right ear, and Level II hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VII.

An August 2015 audiogram consult found pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
70
LEFT
25
30
25
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  The audiologist did not discuss the functional impact of hearing loss on the Veteran.  

The average pure tone threshold in the Veteran's right ear was approximately 40 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 45 decibels.  These audiometric findings equate to Level II hearing loss in the right ear, and Level II hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VII.

The Board has considered the provisions and applicability of 38 C.F.R. § 4.86, regarding exceptional patterns of hearing impairment.  However, the results of the Veteran's VA examinations did not produce evidence demonstrating an exceptional pattern of hearing loss, in either the left or right ear.  Consequently, the Board finds the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.3. 

Service Connection for a Sleep Disorder

The Veteran seeks service connection for a sleep disorder.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2017).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303 (a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's STRs is negative for complaints of trouble sleeping.  The Veteran was first diagnosed with severe obstructive sleep apnea following an overnight sleep study in January 2010.  

In September 2014 the Veteran underwent a VA examination and was diagnosed with obstructive sleep apnea.  The Veteran was having a lot of snoring prior to the January 2010 diagnosis, as well as daytime somnolence.  His symptoms improved with CPAP treatment, but they were not totally resolved.  

The examiner determined that the Veteran's obstructive sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected arteriosclerotic heart disease.  He reasoned that the Veteran did not have a sleep apnea condition prior to military service.  The claimant was diagnosed with obstructive sleep apnea in January 2010.  He was diagnosed with coronary artery disease at approximately the same time.  Obstructive sleep apnea is caused by obstruction of the upper airways, with obesity being the most common causative factor.  The Veteran's BMI is 38, placing him in the severely obese category, and his obesity is the most likely cause for his sleep apnea.  In addition, while sleep apnea is a risk factor for heart attack and stroke, the opposite is not true - atherosclerotic heart disease is not considered to be a causative factor for sleep apnea.  Therefore, the claimant's sleep apnea condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected atherosclerotic heart disease condition.

In August 2017 the Veteran was afforded an additional VA service connection opinion.  Following a review of the available records, the opinion author found The Veteran's obstructive sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that the Veteran was diagnosed with obstructive sleep apnea after as sleep study was completed January 2010.  There was no evidence in the STR's to indicate that a condition developed in service.  Nor is there evidence in post-service medical records to indicate continuity.  The Veteran reported he had sleep difficulties in his statement in 2010 and the Veteran had an examination in 2014 which the Veteran reported he uses a CPAP machine and has snoring and daytime somnolence which has improved but not has resolved.  Also there is no medical evidence available which shows that that herbicide exposure causes obstructive sleep apnea.  Thus there is a lack of a nexus between the symptoms in the service and the current condition.  Therefore it is less likely than not that the obstructive sleep apnea was incurred in or caused by military service or due to herbicide exposure.

An opinion was also rendered regarding whether the Veteran's obstructive sleep apnea is at least as likely as not (50 percent or greater probability) was caused by or aggravated by his service connected ischemic heart disease, service connected diabetes mellitus or his acquired psychiatric disorder.  It was determined that the Veteran obstructive sleep apnea was less likely than not (less than 50% probability) caused by or aggravated by his service connected ischemic heart disease, service connected diabetes mellitus or his acquired psychiatric disorder. 

It was reasoned that obstructive sleep apnea is caused by recurrent collapse of the pharyngeal airway during sleep resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  This leads to intermittent disturbances in gas exchange (eg., hypercapnia and hypoxemia) and fragment sleep.  

Ischemic heart disease is a condition of recurring chest pain or discomfort that occurs when a part of the heart does not receive enough blood.  This condition occurs most often during exertion or excitement, when the heart requires greater blood flow.

Diabetes mellitus commonly referred to as diabetes, is a group of metabolic disorders in which there are high blood sugar levels over a prolonged period.  Symptoms of high blood sugar include frequent urination, increased thirst, and increased hunger.  If left untreated, diabetes can cause many complications.  Acute complications can include diabetic ketoacidosis, hyperosmolar hyperglycemic state, or death.  Serious long-term complications include cardiovascular disease, stroke, chronic kidney disease, foot ulcers, and damage to the eyes.   

Psychiatric disorders are psychological condition characterized by intrusive thoughts, nightmares and flash backs of past traumatic events, avoidance of remainders of trauma, hyper vigilance and sleep disturbance, all which lead to considerable social, occupational and interpersonal dysfunction.  Sleep disturbances are often a symptom in psychiatric disorders in the form of insomnia or nightmares.  

Ischemic heart disease, diabetes mellitus or psychiatric disorders does not cause the anatomical or physiological changes associated with sleep apnea namely, the recurrent collapse of the pharyngeal airway during sleep.  There was no medical evidence in the STRs nor post service records that reveal the Veteran obstructive sleep apnea was aggravated by his service connected ischemic heart disease, diabetes mellitus or a psychiatric disorder.  Therefore it is less likely than not (less than 50 percent probability the Veteran's obstructive sleep apnea was caused by or aggravated by his service connected ischemic heart disease, diabetes mellitus or Veteran's psychiatric disorder.

The Board has considered the Veteran's statements regarding his claimed disorder.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno, 6 Vet. App. at 469.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  The Veteran's statements regarding difficulty sleeping and snoring are both competent and credible.  However, they are probatively outweighed by the VA examination report and VA medical opinion.  The VA examination finding was based upon consideration of the medical evidence of the record, an examination, consideration of the Veteran's lay statements, and the VA examiner's medical expertise.

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  The claim is denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability is denied.

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, and to include as secondary to service-connected disability, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


